Citation Nr: 1453906	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO. 12 05-035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 2001 for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include on the basis that failure to grant service connection for this disability in an October 11, 1988 rating decision constituted clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than February 14, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on the basis of CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)



WITNESSES AT HEARING ON APPEAL

Appellant, D. C., and M. C.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from July 1979 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By that rating action, the RO denied effective dates earlier than May 15, 2001 and February 14, 2004 for the awards of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and TDIU, respectively.  The Veteran appealed this rating action to the Board. 

In February 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's claims file.

Finally, in September 2014 and in view of varying conflicting statements in the record as to whether the Veteran desired a video conference hearing before a Veterans Law Judge, the Board sought clarification from her representative, DAV.  In an October 2014 written argument to the Board, the DAV indicated that the Veteran had withdrawn all previous hearing requests.  (See DAV's October 2014 written argument to the Board).  Thus, any previous hearing requests are deemed withdrawn and the Board will proceed with appellate review of the instant claims.  38 C.F.R. § 20.702(e) (2014) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).


FINDINGS OF FACT

1.  By an October 1988 rating action, the RO, in part, denied service connection for an acquired psychiatric disability, originally claimed as "mental stress." 

2.  The evidence of record at the time of the October 1988 rating action included service treatment records reflecting that the Veteran had received treatment for anxiety reaction that was related, in part, to her service occupational duties in the fire department. 

3.  The October 1988 rating action was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect. 

4.  In a December 2004 rating action, the RO granted service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU, effective May 15, 2001 and February 14, 2004, the date of a claim to reopen an acquired psychiatric disability, notably PTSD, and date the evidence of record showed that the Veteran had stopped employment because of his mental disability, respectively.  Although provided notice thereof, the Veteran did not perfect an appeal to this rating action. 

5.  In February and March 2011, the Veteran filed claims of entitlement to effective dates prior to May 15, 2001 and February 14, 2004 for the grants of service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU, respectively.



CONCLUSIONS OF LAW

1.  An October 1988 rating action, wherein the RO denied service connection for an acquired psychiatric disorder (originally claimed as "mental stress") did not contain CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(e) (2014). 

2.  The claim of entitlement to an effective date prior to May 15, 2001 for the grant of service connection for an acquired psychiatric disorder, to include PTSD, is denied as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2014).  

3.  The claim of entitlement to an effective date prior to February 14, 2004 for the grant of entitlement to TDIU is denied as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  CUE Claim

The Veteran claims that there was CUE in an October 1988 rating decision for failing to grant her claim for service connection for an acquired psychiatric disorder.  The Veteran maintains that the RO committed CUE in its October 1988 rating action because of the following reasons: (i) VA had failed to notify her of evidence necessary to substantiate her claim for service connection for an acquired psychiatric disability; and, (ii) VA had failed to provide her with a VA examination in conjunction with her claim, despite in-service evidence of treatment for anxiety.  (See Veteran's Notice of Disagreement, received by the RO in April 2011 and VA Form 9, dated and signed by the Veteran in March 2012).  The Veteran also maintains that but for the CUE by the RO in denying service connection for an acquired psychiatric disorder in its October 1988 rating action, she would have had an earlier effective date for the award of entitlement to TDIU.  (See DAV's October 2014 written argument to VA).  Because there was no August 19, 1999 or August 19, 1988 rating decision which denied service connection for a psychiatric disorder, as alleged by DAV in its October 21, 2014 written argument, the Board cannot address this argument directly.  Rather, it is assumed that reference was intended to be to the RO's October 1988 rating action.

With regards to the Veteran's CUE claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here because the Veteran did not appeal the October 1988 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

In order for there to be a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated."  See Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994). 

Regarding CUE, it is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

In August 1988, the RO received the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as "mental stress")).  She related that she had received treatment for mental stress in 1981 for which she had been prescribed anti-depressants at discharge.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in August 1988).  

The October 1988 rating decision, as explained, is a final and binding determination because the Veteran did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2014). 

In its final October 1988 rating action, the RO denied service connection for an acquired psychiatric disorder, originally claimed as "mental stress."  The RO concluded that although the Veteran had received treatment for anxiety during military service, it was not diagnosed at service separation.  (See October 1988 rating action).  Evidence that was of record at the time of the October 1988 rating action included the Veteran's service treatment records.  

The Veteran's service treatment records disclose that she was found to have been psychiatrically normal during a June 1979 service enlistment examination.   An accompanying Report of Medical History reflects that the Veteran denied having had frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble.  In January 1980, the Veteran received treatment at the mental health clinic because she was having problems adjusting to her working environment.  At that time, the examining clinician noted that the Veteran worked in the fire department and was being harassed unduly by her male co-workers' crude and indecent jokes and remarks.  It was indicated that the Veteran had informed superiors, but without positive results.   The examiner related that the Veteran was unable to deal with the harassment and had problems with her nerves; thus, the environment was deemed stressful.  The Veteran desired to be discharged from the situation.  In June 1980, the Veteran was seen in the obstetrics and gynecology clinic with a request for an abortion for mental health reasons.  The Chief of Social Work Services indicated, in part, that the Veteran had had a very poor life experience.  She had endured abuse in her parents' home and was subsequently transferred to several foster homes at the age of four (4) where she experienced further abuse.  The Chief of Social Work recommended that the Veteran seek follow-up treatment in the mental health clinic post-abortion.

In May 1981, the Veteran sought treatment for "nerves."  She related that she was having an emotional crisis.  She was placed on the Threatened Airman's Program.  She related that the threat to her life made her anxious and that she was unable to sleep.  The examining clinician diagnosed the Veteran with anxiety reaction.  She was prescribed the medication, Valium, and was advised to make an appointment if her problems persisted.  In January 1982, the Veteran underwent an evaluation to determine her fitness to carry firearms.  The examiner noted that she had a history of anxiety and emotional problems prior to service entrance, as well as difficulties adjusting to personal and job-related stress during service.  The examining clinician diagnosed the Veteran as having generalized anxiety disorder.  She was found medically ineligible to carry firearms.  A July 1983 periodic examination report reflects that the Veteran was evaluated as psychiatrically "normal."  On an accompanying Report of Medical History, she denied having had any depression or excessive worry, loss of memory, frequent trouble sleeping, and nervous trouble of any sort.  In March 1987, the Veteran returned to the mental health clinic for job-related problems.  An assessment of occupational problems was entered.  A January 1988 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."   

With respect to the Veteran's assertion that VA's failure to notify her of the evidence necessary to substantiate her claim for service connection for an acquired psychiatric disability and failure to schedule a VA examination and opinion as to the etiology of her anxiety constituted CUE in its October 1988 rating action, the Board must point out that it is well settled law that the failure to fulfill the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Obviously, providing the Veteran with notice of the elements to substantiate her claim and scheduling her for a VA medical examination are two of the potential duties by which VA can assist a veteran in the development of a claim.  The Board does not reach the question of whether VA should have provided such notice and an examination in a CUE analysis, because as noted above, it could not constitute CUE regardless.

The Veteran has also maintained that service personnel records (associated with the record in 2004) corroborate her assertion that her service separation examination was in error when she was found to have been psychiatrically "normal."  She maintains that because her service personnel records reflect that she was found to have been an expert and awarded a weapons qualification was in direct contrast to her being found unauthorized to carry a firearm by an in-service clinician, led credence to the fact that information in her service treatment records was erroneous, to include her service separation examination.  (See VA Form 9, dated and signed by the Veteran in March 2012).  There has been no demonstrated basis for the Veteran's contention that there was intentional suppression or tampering of evidence of her military records by the USAF, the RO or any other element of VA.  Moreover, as to any assertion that the Veteran might make as to the extent that any service records were missing at the time of the October 1988 rating action, the breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2) (2014); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Finally, and with regards to the Veteran's assertion that had the RO granted service connection for an acquired psychiatric disorder in October 1988, she would have been entitled to an earlier award of entitlement to TDIU, the Board finds this assertion to lack merit.  Even if the Board were to find that the RO had committed CUE in denying service connection for an acquired psychiatric disorder in its October 1988 rating action, the evidence of record at that time contained no communication from the Veteran or her representative indicating her intent to seek, or a belief in entitlement to TDIU.  In addition, there was no objective evidence of record, medical or vocational, indicating that the Veteran was unemployable, nor did she identify any existence of such evidence at the time of the October 1988 rating action.  Finally, neither the Veteran nor her representative has articulated how any error by the RO in not awarding service connection for an acquired psychiatric disability in October 1988 would have changed the outcome of the decision to award a TDIU from February 14, 2004.  

The Board emphasizes that, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (1993).   Under these circumstances the Board must conclude that the Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the October 1988 rating decision nor has she demonstrated that any such error is the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made. 

B. Earlier Effective Date Claims

As noted above, the RO did not commit CUE when it denied service connection for an acquired psychiatric disorder (claimed as "mental stress") in a final October 1988 rating action.  Consequently, the Veteran's current claims, received by the RO in February and March 2011, of entitlement to effective dates prior to May 15, 2001 and February 14, 2004 for the awards of service connection for an acquired psychiatric disorder, to include PTSD, and TDIU, respectively, are free standing claims for earlier effective dates.  Thus, the claims are denied as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made (absent CUE in the relevant rating decision), the claim must be denied as a matter of law.  Id.  Consequently, the December 2004 rating decision, wherein the RO granted service connection for an acquired psychiatric disorder, to include PTSD and awarded entitlement to TDIU, effective May 15, 2001 and February 14, 2004, respectively, is final with respect to the effective dates of service connection and award of TDIU.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the Veteran's claims of entitlement to effective dates earlier than May 15, 2001 and February 14, 2004 for the awards of service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU, respectively, are dismissed as a matter of law.  Rudd, 20 Vet. App., at 299; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 15, 2001 for the award of service connection for an acquired psychiatric disorder, to include PTSD, to include on the basis that failure to grant service connection for  this disability in an October 11, 1988 rating decision constituted CUE, is denied. 

Entitlement to an effective date earlier than February 14, 2004 for the award of a TDIU, to include on the basis of CUE, is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


